﻿On behalf of the delegation of the Islamic Republic of Mauritania, I should like to congratulate warmly Ambassador Shihabi on his election to the presidency of the General Assembly. His election did not occur by mere chance. It reflects recognition of his outstanding qualities and is a mark of the respect in which his sister country, Saudi Arabic, is held in the international arena. I am sure that with his experience and abilities, the work of the forty-sixth session of the General Assembly will be guided efficiently and ably. I should like to assure him of our full cooperation in his Important and difficult mission.
I should like to express once again the appreciation of our delegation to his predecessor, the Deputy Prime Minister and Minister for Foreign Affairs of Malta, His Excellency Mr. Guido de Marco, for the most able manner in which he presided over the work of the last session.
We should also like to draw attention to the continuing work for peace of the Secretary-General of our Organization, His Excellency Mr. Javier Perez de Cuellar. We once again assure him of our full cooperation and commend him most warmly. We also welcome the delegation of Cambodia, led by His Royal Highness Prince Norodom Sihanouk. We trust that the process of reconciliation and dialogue which has been begun will soon, under his leadership, result in peace in that country which we hold so dear.
Admission to the United Nations of the Republic of Korea and the Democratic People's Republic of Korea is indeed an important event end we trust that this will encourage those two friendly States to pursue their dialogue with a view to achieving the unification of the country.
The presence here among us today of Estonia, Latvia and Lithuania indeed demonstrates that they have regained their sovereignty and we extend to them a warm welcome. We also welcome the Marshall Islands and the Federated States of Micronesia. This will no doubt enhance the universality of our Organisation as almost all the inhabitants of the world now adhere to its principles and work in line with its objectives.
Many events have taken place in the world since our last session. Some of those events are cause for hope, while others are signs of danger. Peoples' aspiration after freedom and democracy became stronger while ideological antagonisms receded. However, the Gulf crisis and the persistence of many hotbeds of tension and events now under way in Eastern Europe show the limits of the changes and the problems that they can generate.
We do of course welcome greater cooperation between the major Powers, the progress of democracy and the disappearance of ideological barriers. But all these achievements, regardless of their importance, cannot bear fruit outside some framework of justice that disregards particularistic approaches and vested interests.
In the Middle East, the oppressed people of Palestine still suffer under the yoke of occupation. A solution must be found to the problem. But one cannot conceive of any solution without the participation of the Palestinian people whose representative is the Palestine Liberation Organization (PLO), or without full respect for their inalienable right to establish their own State in the land of Palestine.
The Islamic Republic of Mauritania supports the holding of an international peace conference on the Middle East and welcomes the initiatives that are being taken in this respect.
In the Gulf region, the crisis has caused enormous human and material destruction. The war has left the entire region devastated. While we share the joy of the people of Kuwait, who have regained sovereignty over their territory, we cannot ignore the tragedy of the people of Iraq who are deprived of food and medicine, regardless of the recommendations of missions sent by the United Nations.
In Western Sahara, current developments augur well for an imminent end to the fratricidal conflict there. The cease-fire agreement of 6 September 1991 and the setting up of the United Nations Mission for the Referendum in Western Sahara (MINURSO) side by side with the goodwill of the parties concerned, should lead to peace in the subregion - peace that will certainly make a significant contribution to the building of the greater Maghreb. We, for our part, will spare no effort in supporting the peace process that has been initiated by the United Nations. The United Nations may rest assured of our full support.
In South Africa, we follow with great interest the development of the situation and hope that this augurs well for the future of the region.
In Angola, we welcome the peace agreement which was signed on 31 May 199 3 between the Government of the People's Republic of Angola and the National Union for the Total Independence of Angola. He welcome the spirit of constructive cooperation which led to the agreement and hope to see the sons of Angola tackling together the difficult task of reconstruction and development in their country.
In Liberia, as a result of African wisdom, a return to calm has begun. The efforts of the Community of West African States have encouraged the brothers who were divided to sit down together at the negotiating table. We hope that that spirit of fraternity and concord will soon be translated into a permanent peace and a return to normality in the country.
We, for our part, have begun discussions with our brothers in Senegal so as to move ahead from the serious events which disrupted the region in 1989 and which led to so much human suffering. We hope to open a new chapter in our relations where tension and suspicion will yield to a serene relationship based on history, geography and human ties.
In Asia and in Latin America, the will and the resolve of governments have made possible the resolution of numerous conflicts. Last July the first Ibero-American Summit held in Guadalajara, with the participation of Spain, Portugal and Latin American countries, provided a new framework for concerted action and cooperating, and we hope that this new forum will help to strengthen peace in the world.
In Afghanistan, we continue to follow the developments of the situation. We regret that, despite the agreement signed three years ago, and the withdrawal of foreign troops, peace has not yet returned to the people of Afghanistan.
In Cyprus, hopes raised through the mediation of the Secretary-General are slow to take the form of a final and lasting peace agreement. We invite the parties to the conflict to continue a constructive dialogue with a view to finding a solution to the problem that would bring security and social justice to all the component parts of the Cypriot people.
Today, while we have grounds for welcoming some positive tendencies towards the resolution of political problems, we still feel greatly concerned over the worsening economic and social situation of more than two thirds of the human race. That already difficult situation has been aggravated by the consequences of the Gulf war which consumed or diverted considerable resources which were intended for development aid.
The increasing number of international forums where development problems are discussed has not improved the situation. Rather, it has brought about more frustration and disappointment. Bilateral aid continues to fall and it is increasingly tied to the acceptance of concepts and models offered by the donors with the resulting danger of simply neglecting the cultural and socio-economic features and traits of the recipients. The international financing institutions are increasingly adding to the constraints that they impose and also the area in which they have to operate has become larger with the changes in Eastern Europe. Yet there has been no increase in the resources available to them. However, despite all this, we are optimistic and hope that the developing countries will see their demands acceded to in respect of debt relief, fair prices for commodities, free access to the markets of the industrialized countries and an increase in development aid.
Africa, more than any other continent, is in the grip of an unprecedented economic crisis, at a time when social and political changes are freeing the energies of its peoples and creating conditions that are more favourable for development. Unless our economies are revived, we may only expect serious human plights such as hunger, internal disruption and inter-State disputes. At the continental level, awareness of the situation was reflected at the summit meeting of the Organisation of African Unity in Abuja, when it adopted the Treaty Establishing the African Economic Community, for the economic integration of the continent.
The economic situation of the developing countries, particularly of African countries, makes it essential to seek solutions that would enable our countries to provide internal resources and to have new means made available to them for the desired economic takeoff. If nothing is done in that direction, structural adjustment programmes and measures will simply worsen the situation of the poorest nations without giving them any assurance of a better future.
The industrialized countries have shown that they can mobilize their resources at will. They did that when they wanted to encourage change in Eastern Europe and when they wanted to deal with the Gulf crisis. Improvement in the international climate and arms limitation have made it possible to make more resources available for peaceful development. In this connection, we welcome President Bush's initiative to give a new impetus to general disarmament. We hope the rich countries will adopt an effective policy that aims at supporting development with a view to creating a better world and achieving fairer distribution of the world's wealth. It this is not done, the fears expressed in 1990 by the Secretary-General will indeed come true. We warned that progress at the political level may prove illusory if we cannot respond to the aspirations for prosperity for the overwhelming majority of the world's population.
The continuing degradation of the environment is a source of concern for the human race as a whole. It requires concerted action by all countries, based on their abilities and their respective responsibilities. Environmental protection must be seen as an integral part of development efforts. My country, which has been affected by desertification and the adverse consequences of that phenomenon, attaches the greatest importance to environmental issues. We welcome the convening next June of the conference in Rio de Janeiro, which will deal with this issue.
My country, the Islamic Republic of Mauritania, suffers from the impact of the world crisis, which has been aggravated by such natural disasters as drought, desertification and locusts. Despite these difficulties, our people, under the leadership of our President. Mr. Maaouya Ould Sid Ahmed Taya, are standing firm, and we are constantly working towards achievements, which have been recognized by our development partners.
While we do indeed deplore the world economic situation, we also welcome the progress made in many countries in the areas of democracy and freedom. The Islamic Republic of Mauritania, true to the commitments of its Political Directorate, has furthered the democratic process launched in 1986 with the establishment of the municipalities. A new Constitution was adopted by referendum, and new laws are being promulgated on political associations freedom of the press. These developments lead to the creation of the best possible conditions for the full exercise of political rights by all citizens without distinction.
We have promulgated laws granting amnesty for all political Crimes and offences or offences relating to domestic or external State security issues, over the period from 1960 to the present. We have thus tried to encourage everyone to participate in national construction. The next stage will involve the organisation of free, multi-party presidential and legislative elections.
In addition to this progress achieved on the path to democracy, we are pursuing our struggle against illiteracy, which we hope to eradicate completely by the year 2000.
Emancipation of women and child care are other important aspects of our national policy. Many measures have been taken in this area, and they have been hailed by all the organisations involved in these issues.
I should like to take this opportunity to express our sincere thanks to all those countries, institutions, government bodies and non-governmental organizations that have helped us and that continue to help us within the context of the efforts we are making to ensure the economic and social prosperity of our people.
Mankind is at a historic turning-point. A new world order is emerging. This new world must be freed from the current economic imbalances, ensure that there is justice for all peoples without distinction as to ethnic origin or religion, promote human rights, not selectively, but rather universally, and be based on a genuine consensus, which applies the same rules to everyone.
The United Nations, which embodies the unanimous will of all countries, has a paramount role to play in the current crucial phase. It must give direction to collective action and ensure that the will of the majority prevails over the will of a few States, no matter how powerful they may be. 
Peace, democracy and development are the goals that the United Nations set for itself in 1945. However, movement towards these goals has been hampered by the conflicts of the most powerful and the egoism of the richest. Let us ensure that we achieve these goals. If we do so, we will then have established a fair and equitable world order that can elicit the enthusiastic support of everyone. For its part, Mauritania, guided by our unwavering faith in the ideals of the Organisation, will endeavour always to improve, strengthen and enhance the role of the United nations as it works towards the achievement of its purposes and objectives.
